Citation Nr: 0606874	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  96-52 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased disability rating for chronic 
pyoderma with cervical adenopathy, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision, which 
confirmed a 10 percent evaluation for service-connected 
chronic pyoderma of the scalp with cervical adenopathy.  An 
October 1999 rating action awarded an increased evaluation of 
30 percent, effective from November 14, 1995.  A subsequent 
rating action dated in June 2002 characterized this disorder 
as pyoderma with cervical adenopathy.

In November 2002, a hearing was held before the undersigned 
and a copy of the transcript has been associated with the 
claims folder.  Thereafter in September 2003 and September 
2004, the Board remanded the appeal for additional 
development.  The case is now before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's chronic pyoderma with cervical adenopathy 
is not manifested by ulceration, extensive exfoliation, 
crusting, systemic or nervous manifestations, or exceptional 
repugnancy.  More than 40 percent of his body or more than 40 
percent of the exposed areas is not affected, and he has not 
been on constant or near-constant systemic therapy during a 
12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for chronic 
pyoderma with cervical adenopathy are not met.  38 U.S.C.A. 
§§ 1155, 5107  (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.118, Diagnostic Codes (DCs) 7800, 7802, 7803, 7804, 7805, 
7806 (as in effect prior to and since August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated in February 2002 and November 2004, the RO 
informed the appellant of the provisions of the VCAA.  More 
specifically, these letters notified the appellant that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in May 1996, as well as supplemental statements of the 
case (SSOCs) in October 1999, August 2001, June 2002, 
February 2004, and October 2005 in which the appellant and 
his representative were advised of all the pertinent laws and 
regulations regarding his increased rating claim.  The Board, 
therefore, believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
entitlement to the benefits sought.  Further, the claims file 
reflects that the October 2005 SSOC contained the pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Thus, to the extent that the 
letters notifying him of the VCAA may not have technically 
informed the appellant of each element of the VCAA, the 
appellant was nonetheless properly notified of all the 
provisions of the VCAA by the October 2005 SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in this case, where the claim was adjudicated in 
April 1996.  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  
Although the notices provided to the veteran in 2002 and 2004 
were not given prior to the first adjudication of the claim, 
the content of the notices fully complied with the 
requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notices 
were provided, the case was readjudicated in the October 2005 
SSOC.  Any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

VA medical records, private medical records, and VA 
examination reports have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The veteran has not indicated that he has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

The schedule for rating disabilities of the skin was revised 
effective August 30, 2002.  The veteran was made aware of 
these revisions in a March 2003 letter from the RO.  The VA 
General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether application of the revised version 
would produce retroactive results.  In particular, a new rule 
may not extinguish any rights or benefits the claimant had 
prior to enactment of the new rule.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  However, if the revised version of the 
regulation is more favorable, the implementation of that 
regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  VA can apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  See VAOPGCPREC 3-00 (April 
10, 2000).

Under the rating criteria effective prior to August 30, 2002, 
eczema with exudation or constant itching, extensive lesions, 
or marked disfigurement, is to be rated as 30 percent 
disabling.  38 C.F.R. § 4.118, DC 7806 (as in effect prior to 
August 30, 2002).  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when exceptionally repugnant, is to be 
rated as 50 percent disabling. 38 C.F.R. § 4.118, DC 7806 (as 
in effect prior to August 30, 2002).  Id.

Under the rating criteria for eczema effective beginning on 
August 30, 2002, for a 30 percent rating, 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas must be 
affected, or there must have been systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during a 12-month period.  38 C.F.R. § 4.118, DC 7806 (as in 
effect beginning on August 30, 2002).  For a 60 percent 
rating, more than 40 percent of the entire body or more than 
40 percent of exposed areas must be affected, or there must 
have been constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during a 12-month period.  Id.  Alternatively, the disability 
can be rated as disfigurement of the head, face, or neck 
(under DC 7800) or scars (under DC 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  Id.  

VA afforded the veteran an examination in August 2003, and 
the examiner noted one pustular lesion on the right sideburn 
and 5-6 perifollicular pustules affecting the skin of the 
back.  There were no active lesions or inflammation on the 
skin of the scalp, neck, cheeks, face, and arms.  
Additionally, the examiner noted multiple scars affecting the 
back of the neck and face and pustules on the skin, but no 
lymphadenopathy was noted.  The diagnoses were acne 
keloidalis nuchae with no active lesions, healed with scars; 
dissecting folliculitis with no active lesion; cystic acne 
under control; and folliculitis affecting skin of the scalp, 
back, legs, buttocks under reasonably good control with 
treatment and which showed pustular lesions.   

The veteran does not meet the requirements for a higher 
rating under the prior criteria of DC 7806.  As indicated 
above, while there are pustular lesions, there is no evidence 
of ulceration, extensive exfoliation, crusting, or systemic 
or nervous manifestations.  Nine photographs from the August 
2003 examination have been associated with the claims folder.  
While the veteran exhibits scattered pustules, his service-
connected skin disorder could not be categorized as 
exceptionally repugnant.

Considering the revised criteria of DC 7806, the Board does 
not find that the skin disorder warrants a higher evaluation.  
The evidence, as previously discussed, demonstrates pustules 
on his face and body but does not affect more than 40 percent 
of his body or more than 40 percent of the exposed area is 
affected.  Additionally, there is no evidence that he has 
been on constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during a 12-
month period.  The most recent outpatient reports note 
treatment primarily for nonservice-connected disability and 
do not reflect significant systemic therapy.  

As indicated above, the veteran's disability can be 
alternatively rated under DC 7800.  This code provides a 50 
percent rating when there is visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  38 C.F.R. 
§ 4.118, DC 7800.  
The eight characteristics of disfigurement are: skin 
indurated and inflexible in an area exceeding six square 
inches; underlying soft tissue missing in an area exceeding 
six square inches; skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc) in an area exceeding six square 
inches; skin hypo- or hyperpigmented in an area exceeding six 
square inches; scar adherent to the underlying tissue; 
surface contour of scar elevated or depressed on palpation; 
scar at least one-quarter inch in length; or scar five or 
more inches in length.  Id.

However, the criteria for a 50 percent evaluation under DC 
7800 have not been met.  There is no visible or palpable 
tissue loss nor are there four characteristics of 
disfigurement.  The veteran's skin disorder has been 
described as pustules and none of the characteristics of 
disfigurement apply to him.  

The Board has considered other codes in evaluating the 
veteran for a higher rating.  Evaluation under DCs 7802, 
7803, or 7804 is unwarranted as the maximum rating under each 
of those codes is 10 percent.  DC 7805 is also inapplicable 
as there has been no indication of limitation of function.  

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests that it has prevented him 
from working.  The existing schedular rating is already based 
upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

Therefore, the preponderance of the evidence is against a 
rating in excess of 30 percent for the veteran's chronic 
pyoderma with cervical adenopathy.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to an increased disability rating for chronic 
pyoderma with cervical adenopathy, currently evaluated as 30 
percent disabling, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


